t c memo united_states tax_court judith f lang petitioner v commissioner of internal revenue respondent docket no filed date john o’brien and timothy o’brien specially recognized for petitioner molly h donohue for respondent memorandum opinion goeke judge respondent determined a deficiency in petitioner’s federal_income_tax for tax_year the sole issue for decision is whether petitioner may deduct medical_expenses and real_estate tax for the reasons stated herein we find that petitioner may deduct both background the parties submitted this case fully stipulated pursuant to rule we incorporate the stipulation of facts into our findings by this reference petitioner resided in massachusetts when the petition was filed petitioner timely filed her federal_income_tax return on schedule a itemized_deductions petitioner claimed dollar_figure in itemized_deductions consisting of dollar_figure in medical_expenses dollar_figure in state and local_taxes dollar_figure in real_estate tax and dollar_figure in gifts to charity petitioner’s mother frances field mrs field paid dollar_figure directly to medical providers on account of petitioner’s medical_expenses and paid dollar_figure directly to the city government on account of petitioner’s real_estate tax petitioner was not a minor and mrs field was not legally obligated to pay petitioner’s expenses on date respondent issued to petitioner a notice_of_deficiency in which respondent determined a deficiency of dollar_figure for tax_year petitioner timely petitioned this court 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year in issue discussion i burden_of_proof deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deductions rule a 503_us_79 292_us_435 ii arguments of the parties it is petitioner’s position that although mrs field made the payments directly to petitioner’s creditors we should consider them to have in substance passed from mrs field to petitioner and then to petitioner’s creditors therefore petitioner should be entitled to deduct the payments respondent contends that the form of the transaction should apply and that because the money was paid directly from mrs field to petitioner’s creditors petitioner may not claim the deductions iii whether petitioner may deduct the payments a the medical_expenses sec_213 allows a deduction for unreimbursed expenses paid during the taxable_year for medical_care of the taxpayer or a dependent respondent does not assert that mrs field claimed the medical_expense_deduction for the amounts paid for her daughter only that mrs field paid the expenses and therefore petitioner is not entitled to the deduction there is precedent for state law controlling whether a gift at the time of payment affects who is the payor see eg ruch v commissioner tcmemo_1982_493 revd on another issue 718_f2d_719 5th cir mrs field made the medical expense payments for her daughter with donative_intent although mrs field and petitioner would not be subject_to the gift_tax the income_tax treatment in this context is not controlled by the gift_tax consequence see 133_tc_24 applying substance over form we treat petitioner a sec_2sec a provides that there shall be a tax on gifts of property made by a donor sec_2503 provides a limited annual exclusion from the gift_tax for the first dollar_figure in gifts to each donee from a donor was not taxable sec_2503 and b supplements the annual exclusion treating payments by a donor to any person who provides medical_care with respect to a donee as qualified transfers such qualified transfers are not subject_to the gift_tax and do not count toward the annual exclusion see sec_2503 in order to take advantage of the medical_care exclusion the donor must make the payment directly to the medical service provider treating the donee sec_25_2503-6 example gift_tax regs while most indirect gifts such as payments to a third party on behalf of a donee are treated as gifts to the donee qualified transfers such as payments made directly to a medical_care provider are not treated as gifts to the donee for gift_tax purposes sec_2503 sec_25_2511-1 h and gift_tax regs having received from her mother a gift of dollar_figure with which petitioner paid her own medical_expenses petitioner should be credited with having made the payments for purposes of the income_tax deduction in question b the real_estate tax sec_164 provides that state and local real_estate_taxes are deductible in the year paid_or_accrued to provide background we will explain the gift_tax consequences the regulations identify indirect gifts such as payments made to a third party on behalf of a donee as a transfer to the donee sec_25_2511-1 c h and gift_tax regs mrs field paid dollar_figure directly to the city government in discharge of petitioner’s obligation for real_estate tax again applying substance over form we treat petitioner as having received from her mother a gift of the dollar_figure with which petitioner paid the city in satisfaction of her own real_estate tax thus petitioner is entitled to a deduction under sec_164 for that amount we note that there is no danger of a double deduction arising from our decision on this issue see 96_tc_697 double deductions are impermissible absent a clear declaration of intent of congress because the real_estate tax was imposed upon petitioner she is the only taxpayer who may deduct it mrs field may not see sec_1_164-1 income_tax regs iv conclusion for the reasons discussed hereinabove we find that petitioner may deduct the medical_expenses paid and the real_estate tax in question to reflect the foregoing and the resolution of other issues decision will be entered under rule
